Title: To James Madison from Joseph Wheaton, 12 February 1813
From: Wheaton, Joseph
To: Madison, James


Excellent SirFort Freree Upper Sandusky 2 oclk am Feby 12th: 1813.
This Night Several Men arrived at this post direct, from the rapid which place they left at 9 oclk on the morning of the 10. An intelligent man among them reports, that Genl. Harrison had learned by his Scouting parties & Spyes that a body of Indians of Some three or four hundred were at the enterance of the Miamie River on a Small Island. So placed as to entercept all communication between Lower Sandusky and his post at the rapids on the ice or to take advantage of that post as Soon as the troops Should leave it to join him, of which there are about three hundred—that upon this information Genl. Harrison Marched about twelve hundred men on the 9th. late in the day to attack them, that he Sent back for a reinforcement of 600, which marched on the morning of the 10th. and before they were off the ground, an order for five hundred more were received, and that G H. had come up with his advance to the Indians, that they fled leaving every thing on there ground except there arms and fled for Detroit Malden or browns Town, and that the General was in full pursuit of them with nearly all his forces from the rapids. I am inclined to believe Genl. Harrison will not Halt untill he Strikes Malden all the Heavy Cannon and amunition followed, and I leave this post this day with the Howitzers and an additional Supply of amunition—and Sincerely hope you will receive a good account in a few days. I have been detained here—ordered to wait for an agent these 10 days which has just arrived Or I Should have been with My General. I Shall I believe take the lower Sandusky road, and the ice if found perfectly Safe for the pieces of ordinance & Stores. The forage has So encreased at this post as to employ me day and Night—but a large quantity is now Secured & provided at this post and at Cleveland. The men who bring this intelligence is mistaken in the date of Genl. Harrisons march it was on the 8th. not the 9. With the Homage of my heart I am Excellent Sir faithfully your Obedt. Servant
Joseph Wheaton
